Exhibit 10.6

 

 

LOGO [g844774img1.jpg]

Revised and Final

Ofer Ben-David

[Redacted]

 

Re: Employment Terms

Dear Ofer,

Jive Software (the “Company”) is pleased to offer you the position of EVP
Engineering on the following terms:

Your base compensation will be $27,083.33 per month, which is equal to $325,000
annually, less payroll deductions and all required withholdings. In addition,
you are eligible for a bonus up to $162,500 (50%) per year. Your bonus will be
paid according to the terms and conditions of our executive bonus plan pursuant
to metrics established by the Compensation Committee of our Board of Directors.
You will also receive a signing bonus of $50,000 less payroll deductions and all
required withholdings, to be paid after your first 30 days of full time
employment. In the event that you elect to voluntarily resign your position due
to circumstances within your control within the first twelve (12) months of
employment, you agree to repay the bonus amount on a pro-rated basis.

Subject to Board approval, you will be granted an option (the “Option”) to
purchase 100,000 shares of the Company’s Common Stock at the fair market value
price as of the day of grant and will vest 1/48th of the grant monthly,
commencing on the one-month anniversary of your start date. Also, subject to
Board approval, you will be granted 350,000 restricted stock units. The grant of
restricted stock units will vest quarterly over a four (4) year period. The
Option and Restricted Stock Units will be issued pursuant to the Company’s Stock
Incentive Plan and standard form of stock option agreement, copies of which will
be provided to you separately.

In addition to the terms of this letter, you will be provided the benefits set
forth in the attached Change of Control and Retention Agreement.

All of your responsibilities and actions will at all times be subject to the
appropriate approval of the CEO and the Board of Directors of the Company (the
“Board”), and you will be reporting directly to Elisa Steele, President. Unless
you are required to travel on behalf of the Company, you will work at our Palo
Alto office. The Company may, in its discretion, change your position, duties,
and work location from time to time as it deems necessary, although all efforts
will be made to consult with you first.

You will be paid semi-monthly and you will be eligible for the standard Company
benefits, which currently includes the following: medical insurance, dental
insurance, life insurance, FlexTime, 401(k), and paid holidays. The standard
Company benefits offerings may, at the Company’s discretion, be changed from
time to time. Details about the current benefit plans are available for your
review.

This offer is contingent on the satisfactory completion of your reference and
background check, including verification of any employment references you have
provided and your legal entitlement to work in the United States. If the Company
is unable to obtain such verification following reasonable efforts to do so,
your employment will be terminated immediately.

JIVESOFTWARE 325 Lytton Ave Suite 200, Palo Alto, CA 94301

o. 1.650.319.1920    f. 1.650.319.0796     www.jivesoftware.com



--------------------------------------------------------------------------------

LOGO [g844774img1.jpg]

As a Company employee, you will be expected to abide by Company rules and
policies, which will be communicated to you by the Company, and may be modified
from time to time with notice at the Company’s discretion.

You will be employed as an “at-will employee” of the Company, which means that
you or the Company may terminate your employment at any time for any reason or
no reason, with or without cause, and with or without advance notice. This
at-will employment arrangement cannot be modified in any way except by a writing
signed by you and the Company’s Executive Officer.

As a condition of your employment, you will be required to sign and return the
Employee Proprietary Information and Inventions Agreement enclosed with this
letter on your first day of employment.

Please sign and date this letter, and return via email to me at
vicki.ryan@jivesoftware.com by November 14, 2014 if you wish to accept
employment at the Company under the terms described above. If you accept our
offer, we would like you to start on a mutually agreed upon date with your
manager.

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Sincerely, LOGO [g844774img3.jpg]

 

Vicki Ryan, Chief People Officer

Accepted:

/s/ Ofer Ben-David

Ofer Ben-David

11/19/2014

Date

Attachment: Employee Proprietary Information and Inventions Agreement

JIVESOFTWARE 325 Lytton Ave Suite 200, Palo Alto, CA 94301

o. 1.650.319.1920     f. 1.650.319.0796     www.jivesoftware.com